Citation Nr: 1410097	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for clonus of the bilateral lower extremities (claimed as nerve damage), to include as due to exposure to Agent Orange.

2. Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach condition and for clonus of the bilateral lower extremities, claimed to be due to inappropriate prescription of the medication Indocin by VA, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, dated November 16, 2009; notice of disagreement, dated February 17, 2010; and VA Form 9, dated August 10, 2010.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Service connection for clonus of the bilateral lower extremities was initially denied in an April 2006 rating decision.

2. The Veteran was informed of the April 2006 rating decision and his appellate rights in an April 2006 letter, and did not file an appeal.

3. Additional evidence received since the April 2006 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.

4. A stomach condition is not etiologically related to service.

CONCLUSIONS OF LAW

1. The April 2006 rating decision, which denied service connection for clonus of the bilateral lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has not been submitted to reopen the service connection claim for clonus of the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for a stomach condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In the context of a petition to reopen, the claimant must also be notified of what is required to reopen the claim, namely the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in December 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and for reopening a claim in Kent.



VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, VA treatment records, and Social Security Administration records have been obtained.  A medical opinion and/or VA examination regarding the Veteran's stomach condition is not required because the record before the Board does not indicate that that disability had a causal connection or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The service treatment records are negative for any complaints or findings of a stomach disorder and the Veteran has not claimed that his current stomach disorder began in service or is related to service.  Further, a VA examination for the claim for service connection for clonus of the lower extremities is not warranted because new and material evidence has not been submitted to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


II. Clonus of the Bilateral Lower Extremities

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of 

chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.



New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claim for clonus of the bilateral lower extremities was initially denied in the April 2006 rating decision because although the evidence showed that he was treated for clonus many years after service, the evidence did not support a relationship to service, to include as due to exposure to herbicides while in Vietnam.  The Veteran was notified of this decision and of his appellate rights bye letter dated April 26, 2006.  He did not appeal.  Therefore, the April 2006 rating decision that denied service connection for clonus of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

In order to reopen this claim, there must be new evidence which at least supports an indication that the Veteran's clonus of the bilateral lower extremities may be related to active service, and which is not redundant of evidence previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); 38 C.F.R. § 3.156; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At the time of the April 2006 rating decision, the relevant evidence of record consisted of the Veteran's contentions and his STRs and VA treatment records dating from June 1999 to October 2005.  The STRs showed no indication of clonus while the Veteran was on active duty.  The VA treatment records first referred to 

clonus in a May 2005 record showing as assessment of "clonus - spinal stenosis."  A June 2005 MRI of the lumbar spine showed degenerative stenosis at the intervertebral nerve root canals bilaterally at the L4-5 level and to a lesser degree at the L5-S1 level.  Thus, the evidence of record suggested that the Veteran's clonus was related to stenosis of the lumbar spine.  The record was silent for any indication that clonus of the lower extremities had its onset during service or was related to any incident of service, including herbicide exposure.  

The relevant evidence submitted since the April 2006 rating decision includes VA treatment records dated from 2001 to 2011, which list clonus as a past medical condition, but do not report any treatment or indicate a relationship to service.  The Veteran's SSA records were also obtained.

While the medical records obtained subsequent to the April 2006 rating decision are new to the file, they do not satisfy the criteria of new and material evidence as defined in section 3.156 and Shade.  They simply confirm that the Veteran has or had clonus in the past, which was already established in the April 2006 rating decision.  These records contain no indication that clonus of the lower extremities had its onset during service or is related to any incident of service, including herbicide exposure.  Nor do any of the records contain a diagnosis of acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  Thus, the additional treatment records do not relate to an unestablished element, and therefore do not constitute new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  Thus, this evidence does not raise a reasonable possibility of substantiating the claim.

In conjunction with his claim to reopen, the Veteran has stated that he has clonus in his legs as a result of exposure to herbicides in service.  However, this is the same contention that he made at the time of the April 2006 rating decision.  Therefore, it is not new.



As new and material evidence has not been submitted since the April 2006 rating decision, including within one year since notice of that decision was mailed to the Veteran, that decision remains final and the claim may not be reopened.  See 38 C.F.R. § 3.156.


III. Stomach Condition

The Veteran claims his stomach condition was caused by being prescribed the wrong medication at a VA hospital.  As this particular claim for compensation under 38 C.F.R. § 1151 was not previously adjudicated, the Board is referring it to the RO, as explained in the introduction.

This issue has previously been framed as entitlement to service connection for a stomach condition, therefore the Board will decide it as such.  As noted above, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Here, the Veteran's STRs are silent for complaints of or treatment for a stomach condition.  His post-service VA treatment records show a prescription for Omeprazole for reflux and include notations of a past ulcer.  However, there is no indication of a relationship between a stomach condition, to include ulcers, and his service; nor has the Veteran stated there is a relationship.  He has not stated that he had any stomach problems during service and/or a continuity of symptoms since service, or that any current stomach disorder is related to any incident of service.  In addition, there is no evidence showing that he was diagnosed as having peptic ulcer 

disease within one year of his separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the preponderance of the evidence is against the claim, and entitlement to service connection is not warranted.


ORDER

The petition to reopen the claim of entitlement to service connection for clonus of the bilateral lower extremities is denied.

Entitlement to service connection for a stomach condition is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


